EXHIBIT15.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement No. 333-153304 on Form F-3 and No. 333-156843 on Form F-3 of our reports dated April 15, 2009, relating to the consolidated financial statements of Star Bulk Carriers Corp., and its subsidiaries (the "Company"), and the effectiveness of the Company's internal control over financial reporting, appearing in this Annual Report on Form 20-F of the Company for the year ended December 31, /s/ Deloitte Deloitte. Hadjipavlou, Sofianos & Cambanis S.A. Athens, Greece April
